Title: From Benjamin Franklin to Mesny, 11 September 1782
From: Franklin, Benjamin
To: Mesny, ——


Sir,
Passy, Sept. 11. 1782
I have received two Letters from you relating to some Books you put into my Hands some years since to be sent to America. A severe Indisposition has prevented my answering sooner. I sent one of the Bundles to Nantes, to be forwarded by some Ship from thence; and having never heard that the Books arrived, I suppose the Ship was lost or taken. I was thereby discouraged from sending the other, till a Peace should make the Communication between the two Countries more secure, and it remains with me ready to be delivered to your Order. And as you mention your having an urgent Occasion for the Money, I will at the same time, to end the Affair, and do you Service, pay for the Bundle that is lost. I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
M. Mesny.
 
Addressed: A Monsieur / Monsieur Mesny / Maison de l’Epicier au Coin des Rues / du Bacq & de Verneuil.— / à Paris—
